Title: From Thomas Jefferson to Robert Gamble, 22 December 1793
From: Jefferson, Thomas
To: Gamble, Robert



Dear Sir
Philadelphia Dec. 22. 1793.

Tomorrow I shall have embarked on board one or more sloops bound for Richmond, my books and furniture remaining here, which will be in 50. or 60. packages and parcels. I take the liberty of addressing them to you, and shall endeavor if possible to oblige the captain to deliver them at Shockoe landing. But whether there or at Rocket’s, the trouble I am obliged to ask of you is to employ drays to carry them from the water side directly up to Mr. William Hylton’s at Belvedere, who has been so kind as to offer me store-room, convenient to be taken off at once by the batteau-men. Not knowing the price of drayage with you I can only guess that the inclosed bills of 10. dollars will suffice. But should it be more I will thankfully repay it on my arrival at home which will be about the middle of January.
You will have heard that a truce between Portugal and Algiers has let loose those rovers on us. As they constantly go into port about the 1st. of December, and do not come out again till late in March our vessels
 will be in no danger during the winter months. It will depend on Congress to decide what shall be done, and whether in time to prevent their coming out in the spring.—Our foreign affairs in general have a turbid aspect. I hope the inability of the allied powers to carry on another campaign may produce a cessation of war, and thus rid us of the dangers to which that exposes us. This session of Congress is the most interesting one I have ever seen, and I have great confidence that their measures will be wise.—Should you pass through Albemarle after my return at any time I shall always be happy to see you, and with more leisure than when you were so kind as to call last. I am with great esteem Dr. Sir Your most obedt. servt

Th: Jefferson


[On separate sheet:]
Monday morng. Dec. [23?]. The above I received from Lisbon last night.The cold here this morning is at 13.° below [and I very] much fear the river will be blocked up and prevent the sending […].

